Order unanimously affirmed. Memorandum: The judgment of conviction was affirmed by this court (9 A D 2d 719) and, according to the District Attorney’s brief, leave to appeal to the Court of Appeals was denied in February, 1960 (Desmond, Ch. J.). The appellate process as to the judgment of conviction was effectively terminated by that denial. (People v. Muller, 11 N Y 2d 154.) Therefore, coram nobis is not available to raise the question sought to be presented. (Appeal from order of Ontario County Court denying a motion to vacate a judgment of conviction for carrying and use of concealed weapons on March 24,1959, after prior conviction of a crime.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.